 

Exhibit 10.29

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Third Amendment to the Loan and Security Agreement (this "Amendment"),
dated as of July 2, 2020, is entered into among BCSF COMPLETE FINANCING SOLUTION
LLC (the "Company"), as borrower; the Financing Providers party hereto; WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent (in such
capacity, the "Collateral Agent"); WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as collateral administrator (in such capacity, the "Collateral
Administrator"); WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
securities intermediary (in such capacity, the "Securities Intermediary"); WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as bank (in such capacity, the
"Bank"); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
for the Financing Providers (in such capacity, the "Administrative Agent").
Reference is hereby made to the Loan and Security Agreement (as amended by the
First Amendment, dated as of January 29, 2020 and as further amended or modified
from time to time, the "Loan and Security Agreement"), dated as of April 30,
2019, among parties hereto. Capitalized terms used herein without definition
shall have the meanings assigned thereto in the Loan and Security Agreement.

 

WHEREAS, the parties hereto are parties to the Loan and Security Agreement;

 

WHEREAS, the parties hereto desire to amend the terms of the Loan and Security
Agreement in accordance with Section 10.05 thereof as provided for herein; and

 

ACCORDINGLY, the Loan and Security Agreement is hereby amended as follows:

 

SECTION 1.      AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT

 

(a)            The definition of the term "Non-Call Period End Date" in the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

"Non-Call Period End Date" means the earlier of (i) the date on which a Non-Call
Termination Event occurs and (ii) January 2, 2022.

 

(b)            The definition of the term "Compliance Condition" in Schedule 9
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

"Compliance Condition" means, on any date of determination, a condition that is
satisfied if the LTV Ratio is less than or equal to 58.5%.

 

(c)            The definition of the term "Maintenance LTV Ratio" in Schedule 9
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

"Maintenance LTV Ratio" means 63.5%.

 

(d)            Section 2.03(e) of the Loan Agreement is hereby amended by
inserting "or a prepayment in respect of a Revolving Loan" immediately after the
"by the Company and not from the proceeds of an Advance" contained therein.

 



 

 

 

(e)            Section 4.02(a) of the Loan Agreement is hereby amended by
inserting the following text immediately prior to the period at the end of such
section:

 

"; provided, further that Principal Proceeds received in respect of Revolving
Loans may be deposited into the Unfunded Exposure Account at the direction of
the Company (or, upon the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Cure Failure, the
Administrative Agent) to the extent necessary to cure or reduce the amount of
any Unfunded Exposure Shortfall existing at such time (or, in the case of any
Unfunded Exposure Amount in respect of a Portfolio Investment denominated in a
Permitted Non-USD Currency, into the applicable Permitted Non-USD Currency
Account)."

 

(f)            Section 6.02(p) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

"(p)         except as expressly set forth herein, shall not make any Restricted
Payments without the prior written consent of the Administrative Agent; provided
that (i) the Company may make Permitted Distributions, (ii) the Company may make
Restricted Payments from the Excluded Permitted Distribution Account, and
(iii) provided that, immediately prior thereto and after giving effect thereto
(x) the Compliance Condition is satisfied, (y) no Default or Event of Default
shall have occurred and be continuing and (z) no Market Value Cure Failure shall
have occurred, the Company may assign one or more Revolving Loans to the Parent
as a non-cash dividend, in any case of clauses (i), (ii) or (iii), without such
consent."

 

(g)           Section 8.01(a) of the Loan Agreement is hereby amended by
inserting "(or with Principal Proceeds as described in the second proviso to
Section 4.02(a))" immediately after the "The company may (x) make deposits into
any Account other than deposits from Principal Proceeds" contained therein.

 

SECTION 2.      CONDITIONS PRECEDENT. It shall be a condition precedent to the
effectiveness of the amendments set forth in Section 1 of this Amendment that
each of the following conditions is satisfied:

 

(a)            The Administrative Agent shall have received (i) executed
counterparts of this Amendment from each party hereto.

 

(b)            The Administrative Agent shall have received a certificate of an
officer of the Company in form and substance reasonably satisfactory to the
Administrative Agent to the effect that, as of the date of this Amendment:
(i) all of the representations and warranties set forth in Section 6.01 of the
Loan and Security Agreement are true and correct (subject to any materiality
qualifiers set forth therein) and (ii) no Default, Event of Default or Market
Value Cure Failure has occurred.

 

(c)            The aggregate outstanding principal amount of the Advances does
not exceed the Financing Commitment as in effect upon the effectiveness of this
Amendment.

 

(d)            The Administrative Agent shall have received an opinion of
counsel to the Company in form and substance reasonably satisfactory to the
Administrative Agent relating to the enforceability of this Amendment and
certain corporate matters with respect to the Company.

 



2

 

 

SECTION 3.      MISCELLANEOUS.

 

(a)            The Required Financing Providers' execution of this Amendment
shall constitute the written consent required under Section 10.05 of the Loan
and Security Agreement.

 

(b)            The parties hereto hereby agree that, except as specifically
amended herein, the Loan and Security Agreement is and shall continue to be in
full force and effect and is hereby ratified and confirmed in all respects.
Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party hereto under the Loan and Security Agreement, or
constitute a waiver of any provision of any other agreement.

 

(c)            This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.

 

(d)            This Amendment may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

(e)            Subject to the satisfaction of the conditions precedent specified
in Section 2 above, this Amendment shall be effective as of the date of this
Amendment first written above.

 

(f)            The Collateral Agent, the Collateral Administrator, the
Securities Intermediary and the Bank assume no responsibility for the
correctness of the recitals contained herein, and the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank shall not be
responsible or accountable in any way whatsoever for or with respect to the
validity, execution or sufficiency of this Amendment and makes no representation
with respect thereto. In entering into this Amendment, the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank shall be
entitled to the benefit of every provision of the Loan and Security Agreement
relating to the conduct or affecting the liability of or affording protection to
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and the Bank, including their right to be compensated, reimbursed and
indemnified, whether or not elsewhere herein so provided. The Administrative
Agent, by its signature hereto, authorizes and directs the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank to execute
this Amendment.

 



3

 

 

Exhibit 10.29

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

BCSF COMPLETE FINANCING SOLUTION

LLC, as Company

    By:     Name:     Title:

 



 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

    By:     Name:     Title:

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Securities Intermediary

    By:     Name:     Title:

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Bank

    By:     Name:     Title:

 



 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Administrator

    By:     Name:     Title:

 



2

 

 

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

    By:     Name:     Title:

 

 

  The Financing Providers      

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Lender

    By:     Name:     Title:

 



3

 